 
 
I
111th CONGRESS 1st Session 
S. 387 
IN THE HOUSE OF REPRESENTATIVES 

March 2, 2009
Referred to the Committee on Transportation and Infrastructure

AN ACT 
To designate the United States courthouse located at 211 South Court Street, Rockford, Illinois, as the Stanley J. Roszkowski United States Courthouse. 
 
 
1.Stanley J. Roszkowski United States Courthouse 
(a)DesignationThe United States courthouse, located at 211 South Court Street, Rockford, Illinois, shall be known and designated as the Stanley J. Roszkowski United States Courthouse. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Stanley J. Roszkowski United States Courthouse. 
   Passed the Senate February 26, 2009. Nancy Erickson, Secretary   
